Exhibit 10.01

 

THIRD AMENDED FORBEARANCE AGREEMENT

 

This THIRD AMENDED FORBEARANCE AGREEMENT (this “Third Amended Forbearance
Agreement”), is dated as of October 15, 2007, is entered into by and among DDJ
Total Return Loan Fund, L.P., as the Lender (as defined in the Loan Agreement
referred to below), The Wornick Company, a Delaware corporation (the “Company”),
Right Away Management Corporation, a Delaware corporation, The Wornick Company
Right Away Division, a Delaware corporation, and The Wornick Company Right Away
Division, L.P., a Delaware limited partnership (each, a “Subsidiary”, and,
collectively, the “Subsidiaries”).

 

RECITALS:

 

A.            The Company, the Lender (as assignee of Texas State Bank) and the
Subsidiaries are parties to that certain Loan Agreement, dated as of June 30,
2004 (as amended by the First Amendment thereto dated as of March 16, 2007 and
as further amended, modified, supplemented or amended and restated from time to
time, the “Loan Agreement”).

 

B.            As of the date hereof, the Events of Default referred to herein as
the “Specified Defaults” have occurred and are continuing.

 

C.            The Company, the Lender and the Subsidiaries entered into a
Forbearance Agreement dated as of July 16, 2007 (the “Forbearance Agreement”)
pursuant to which the Lender agreed to forbear from exercising its rights and
remedies under the Loan Agreement during the Forbearance Period (as defined in
the Forbearance Agreement).

 

D.            The Company, the Lender and the Subsidiaries entered into a First
Amended Forbearance Agreement dated as of August 13, 2007 (the “First Amended
Forbearance Agreement”) pursuant to which the Forbearance Period was extended
through September 12, 2007.

 

E.             The Company, the Lender and the Subsidiaries entered into a
Second Amended Forbearance Agreement dated as of September 12, 2007 (the “Second
Amended Forbearance Agreement”) pursuant to which the Forbearance Period was
extended through October 14, 2007.

 

F.             The Forbearance Period (as defined in the Second Amended
Forbearance Agreement) under the Second Amended Forbearance Agreement will
expire on October 15, 2007 and the Company and Subsidiaries have asked the
Lender to further extend the Forbearance Period through October 29, 2007;

 

G.            The Company and the Subsidiaries entered into a forbearance
agreement with certain holders (the “Noteholders”) of the Company’s 10.875%
Senior Secured Notes due 2011 (the “Notes”) holding not less than $100 million
in aggregate principal amount of the Notes, representing not less than 80% of
the aggregate principal amount of the Notes outstanding on July 16, 2007 (the
“Noteholder Forbearance Agreement”) pursuant to which the Noteholders agreed to
forbear from exercising their rights and remedies under the Indenture until the
expiration of the Forbearance Period (as defined in the Noteholder Forbearance
Agreement) on August 15, 2007. On August 13, 2007, the Company and the
Subsidiaries entered into a First Amended and Restated Forbearance Agreement
with the Noteholders (the “Amended

 

1

--------------------------------------------------------------------------------


 

Noteholder Forbearance Agreement”) pursuant to which the Forbearance Period was
further extended through September 16, 2007. On September 12 2007, the Company
and the Subsidiaries entered into a Second Amended and Restated Forbearance
Agreement with the Noteholders (the “Second Amended Noteholder Forbearance
Agreement”) pursuant to which the Forbearance Period (as defined in the Second
Amended Noteholder Forbearance Agreement) was extended through October 16, 2007.

 

H.            The Company and the Subsidiaries have advised the Lender that the
Company, the Subsidiaries and the Noteholders will, simultaneously with the
execution of this Third Amended Forbearance Agreement, amend and restate the
Second Amended Noteholder Forbearance Agreement pursuant to which the
Noteholders shall agree to forbear from exercising the rights and remedies
available to the Noteholders under the Indenture, the Intercreditor Agreement
and the Collateral Agreements (as defined in the Indenture) until November 1,
2007, all on the terms and conditions set forth in such amended and restated
forbearance agreement (as such agreement may be amended, modified, supplemented
or amended and restated from time to time, the “Third Amended Noteholder
Forbearance Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this Third
Amended Forbearance Agreement, and intending to be legally bound, the parties
hereto agree as follows:

 


ARTICLE I
DEFINITIONS


 


1.1          DEFINED TERMS.


 


(A)           CAPITALIZED TERMS THAT ARE DEFINED IN THIS THIRD AMENDED
FORBEARANCE AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THIS
THIRD AMENDED FORBEARANCE AGREEMENT. ALL OTHER CAPITALIZED TERMS SHALL HAVE THE
MEANINGS ASCRIBED IN THE LOAN AGREEMENT. UNLESS THE CONTEXT OF THIS THIRD
AMENDED FORBEARANCE AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES TO THE
PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE PLURAL; THE
WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE FOLLOWED BY
“WITHOUT LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE INDICATED,
THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


 


(B)           THIS THIRD AMENDED FORBEARANCE AGREEMENT CONSTITUTES A “LOAN
DOCUMENT” AS DEFINED IN THE LOAN AGREEMENT.


 


(C)           REFERENCES IN THIS THIRD AMENDED FORBEARANCE AGREEMENT TO THE
LENDER SHALL CONSTITUTE REFERENCES TO DDJ TOTAL RETURN LOAN FUND, L.P. SOLELY IN
ITS CAPACITY AS THE LENDER.


 


ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT


 


2.1          FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND REMEDIES.


 


(A)           EFFECTIVE AS OF THE THIRD AMENDED FORBEARANCE EFFECTIVE DATE (AS
DEFINED BELOW), THE LENDER AGREES THAT UNTIL THE EXPIRATION OF THE “FORBEARANCE
PERIOD” (AS


 


2

--------------------------------------------------------------------------------



 


DEFINED BELOW), IT WILL FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES AGAINST
THE COMPANY OR THE SUBSIDIARIES UNDER THE LOAN AGREEMENT, THE OTHER LOAN
DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED DEFAULTS
AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE
SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007 (EXCLUDING,
HOWEVER, IN EACH CASE, ITS RIGHT TO CHARGE INTEREST ON ANY OBLIGATIONS DURING
THE FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE SPECIFIED IN THE REVOLVING
NOTE AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH OF THE COMPANY AND THE
SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH COMPLIANCE IS EXPRESSLY
EXCUSED BY THE TERMS OF THIS THIRD AMENDED FORBEARANCE AGREEMENT, WITH ALL
EXPLICIT RESTRICTIONS OR PROHIBITIONS TRIGGERED BY THE EXISTENCE AND/OR
CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT, THIS THIRD AMENDED
FORBEARANCE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, (II) NOTHING HEREIN
SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE LENDER’S RIGHTS AND REMEDIES
UNDER ANY AGREEMENTS CONTAINING SUBORDINATION PROVISIONS IN FAVOR OF THE LENDER
(INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OR REMEDIES AVAILABLE TO THE LENDER
AS A RESULT OF THE OCCURRENCE OR CONTINUATION OF THE SPECIFIED DEFAULTS OR ANY
EVENT OF DEFAULT RESULTING FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007), AND (III) NOTHING HEREIN
SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE EXERCISE OF THE LENDER’S RIGHTS
UNDER THIS THIRD AMENDED FORBEARANCE AGREEMENT. AS USED HEREIN, THE TERM
“SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS OF DEFAULT LISTED ON ANNEX I HERETO.
DURING THE FORBEARANCE PERIOD, ANY CONDITION TO THE MAKING OF AN ADVANCE UNDER
THE LOAN AGREEMENT THAT WOULD NOT BE MET SOLELY BECAUSE OF THE OCCURRENCE AND
CONTINUANCE OF ANY SPECIFIED DEFAULT OR ANY EVENT OF DEFAULT RESULTING SOLELY
FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE
NOTES ON JULY 15, 2007 IS HEREBY WAIVED.


 


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE THIRD AMENDED FORBEARANCE EFFECTIVE DATE (AS DEFINED
BELOW) AND ENDING UPON THE OCCURRENCE OF A TERMINATION EVENT. AS USED HEREIN,
“TERMINATION EVENT” SHALL MEAN THE EARLIER TO OCCUR OF (I) THE DELIVERY BY THE
LENDER TO THE COMPANY, THE COUNSEL TO THE NOTEHOLDER GROUP (AS DEFINED IN THE
THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) AND THE TRUSTEE (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) OF A WRITTEN NOTICE TERMINATING THE FORBEARANCE
PERIOD, WHICH NOTICE MAY BE DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE
OF ANY FORBEARANCE DEFAULT (AS DEFINED BELOW), AND (II) OCTOBER 30, 2007. AS
USED HEREIN, THE TERM “FORBEARANCE DEFAULT” SHALL MEAN: (A) THE OCCURRENCE OF
ANY EVENT OF DEFAULT THAT IS NOT (I) A SPECIFIED DEFAULT OR (II) AN EVENT OF
DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENT DUE UNDER THE NOTES ON JULY 15, 2007, (B) THE DELIVERY OF ANY
WRITTEN NOTICE BY THE NOTEHOLDERS TO THE COMPANY TERMINATING THE THIRD AMENDED
NOTEHOLDER FORBEARANCE AGREEMENT, AND/OR THE FORBEARANCE PERIOD (AS DEFINED IN
THE THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) AS A RESULT OF THE
OCCURRENCE AND CONTINUATION OF ANY FORBEARANCE DEFAULT (AS DEFINED IN THE THIRD
AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) OR ANY OTHER TERMINATION OF THE THIRD
AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, (C) THE DELIVERY OF ANY INDENTURE
PAYMENT NOTICE (AS DEFINED IN SECTION 2.4 BELOW) TO THE LENDER, (D) THE FAILURE
OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY WITH ANY TERM, CONDITION, COVENANT OR
AGREEMENT SET FORTH IN THIS THIRD AMENDED FORBEARANCE AGREEMENT, (E) THE FAILURE
OF ANY REPRESENTATION OR WARRANTY MADE BY THE COMPANY OR ANY SUBSIDIARY UNDER
THIS THIRD AMENDED FORBEARANCE AGREEMENT TO BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE DATE WHEN MADE, (F) THE FAILURE OF THE COMPANY PROMPTLY TO
NOTIFY THE LENDER OF ANY AMENDMENT OR MODIFICATION TO THE THIRD AMENDED
NOTEHOLDER FORBEARANCE AGREEMENT; (G) THE EXECUTION OF ANY AMENDMENT


 


3

--------------------------------------------------------------------------------



 


OR MODIFICATION TO THE THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, WHICH
AMENDMENT OR MODIFICATION HAS A MATERIAL ADVERSE EFFECT ON THE LENDER, AS
DETERMINED BY THE LENDER IN ITS DISCRETION, (H) ANY OCCURRENCE, EVENT OR CHANGE
IN FACTS OR CIRCUMSTANCES OCCURRING ON OR AFTER THE THIRD AMENDED FORBEARANCE
EFFECTIVE DATE THAT WOULD RESULT IN A MATERIAL ADVERSE CHANGE, (I) THE
OCCURRENCE OF ANY VIOLATION OR BREACH OF, OR OTHER FAILURE TO OBSERVE, PERFORM
OR COMPLY WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT BY THE TRUSTEE, OR (J)
THE COMMENCEMENT BY OR AGAINST THE COMPANY OR ANY SUBSIDIARY OF A PROCEEDING
UNDER ANY DEBTOR RELIEF LAWS. ANY FORBEARANCE DEFAULT SHALL CONSTITUTE AN
IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.


 


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
LENDER HEREUNDER TO FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES IN RESPECT
OF THE SPECIFIED DEFAULTS AND ANY EVENT OF DEFAULT RESULTING SOLELY FROM THE
COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE UNDER THE NOTES ON
JULY 15, 2007 SHALL IMMEDIATELY TERMINATE WITHOUT THE REQUIREMENT OF ANY DEMAND,
PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND, ALL OF WHICH EACH OF THE COMPANY
AND THE SUBSIDIARIES HEREBY WAIVES. THE COMPANY AND THE SUBSIDIARIES AGREE THAT
THE LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF A TERMINATION EVENT PROCEED
TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES UNDER THE LOAN AGREEMENT, ANY
OTHER LOAN DOCUMENT, THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW,
INCLUDING, WITHOUT LIMITATION, ITS RIGHTS AND REMEDIES ON ACCOUNT OF THE
SPECIFIED DEFAULTS AND ANY OTHER EVENTS OF DEFAULT THAT MAY THEN EXIST. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, UPON THE OCCURRENCE OF A TERMINATION
EVENT, THE LENDER MAY, UPON SUCH NOTICE OR DEMAND AS IS SPECIFIED BY THE LOAN
AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE INTERCREDITOR AGREEMENT OR APPLICABLE
LAW, (I) COLLECT AND/OR COMMENCE ANY LEGAL OR OTHER ACTION TO COLLECT ANY OR ALL
OF THE OBLIGATIONS FROM THE COMPANY AND THE SUBSIDIARIES, (II) FORECLOSE OR
OTHERWISE REALIZE ON ANY OR ALL OF THE COLLATERAL, AND/OR APPROPRIATE, SETOFF OR
APPLY TO THE PAYMENT OF ANY OR ALL OF THE OBLIGATIONS, ANY OR ALL OF THE
COLLATERAL OR PROCEEDS THEREOF, AND (III) TAKE ANY OTHER ENFORCEMENT ACTION OR
OTHERWISE EXERCISE ANY OR ALL RIGHTS AND REMEDIES PROVIDED FOR BY OR UNDER THE
LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE INTERCREDITOR AGREEMENT AND/OR
APPLICABLE LAW, ALL OF WHICH RIGHTS AND REMEDIES ARE FULLY RESERVED BY THE
LENDER.


 


(D)           ANY AGREEMENT BY THE LENDER TO EXTEND THE FORBEARANCE PERIOD OR
ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET FORTH IN
WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE LENDER. THE COMPANY AND
EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER HAS MADE NO ASSURANCES
WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE
PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON
THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN
CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THE INTERCREDITOR
AGREEMENT AND/OR APPLICABLE LAW.


 


(E)           THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES AND AGREES
THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL ACCOMMODATION
(INCLUDING THE FUNDING OF ANY BORROWING REQUEST UNDER THE REVOLVING LOAN) WHICH
THE LENDER MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE LENDER IN
RELIANCE UPON, AND IS CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL
RELEASES AND REAFFIRMATION OF INDEMNITIES CONTAINED IN ARTICLE 4 HEREOF AND THE
OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
EACH OF THE SUBSIDIARIES HEREUNDER.


 


4

--------------------------------------------------------------------------------



 


2.2          AMENDMENT TO SECTION 8.02. SECTION 8.02 OF THE LOAN AGREEMENT IS
HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 


“BORROWER WILL NOT PERMIT THE AGGREGATE RENTALS PAYABLE UNDER ALL NON-CANCELABLE
OPERATING LEASES ENTERED INTO AFTER CLOSING TO WHICH BORROWER OR SUBSIDIARY IS A
PARTY TO EXCEED (A) $500,000 DURING ANY FISCAL YEAR ENDING WITH FISCAL YEAR
2006, (B) $1,250,000 DURING THE FISCAL YEAR 2007, AND (C) $1,500,000 THEREAFTER.
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER IN ITS SOLE DISCRETION, NO SUCH
OPERATING LEASE ENTERED INTO AFTER MAY 1, 2007 AND HAVING A TERM GREATER THAN
ONE YEAR SHALL CONTAIN ANY RESTRICTION ON THE BORROWER’S OR APPLICABLE
SUBSIDIARY’S RIGHT TO GRANT A LIEN TO THE LENDER ON SUCH PERSON’S LEASEHOLD
INTEREST IN THE SUBJECT PROPERTY, AND THE LESSOR IN RESPECT OF EACH SUCH LEASE
SHALL HAVE AGREED TO PROVIDE UPON REQUEST A COLLATERAL ACCESS AGREEMENT
SUBSTANTIALLY IN THE FORM PROVIDED BY THE LENDER WITH SUCH MODIFICATIONS THEREIN
AS SHALL BE REASONABLY ACCEPTABLE TO THE LENDER. LENDER ACKNOWLEDGES AND
CONSENTS TO THE LEASES PLEDGED TO LENDER BY LEASEHOLD DEED OF TRUST TO SECURE
THE OBLIGATIONS AND THE OTHER EXISTING LEASES ON OTHER REAL PROPERTY DISCLOSED
TO LENDER. BORROWER AGREES NOT TO AMEND THE LEASES IN ANY MATERIAL RESPECT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDER.  AT LENDER’S REQUEST, BORROWER
AND ITS SUBSIDIARIES WILL GRANT LENDER FIRST LIENS ON THE LEASEHOLD INTEREST IN
ALL REAL PROPERTY LEASES TO THE EXTENT BORROWER AND ITS SUBSIDIARIES ARE
PERMITTED TO GRANT LIENS ON THEIR LEASEHOLD INTEREST UNDER SUCH LEASES.”


 


2.3          MODIFICATION OF CERTAIN REPORTING REQUIREMENTS. THE LENDER MAY IN
ITS SOLE DISCRETION FROM TIME TO TIME INSTRUCT THE COMPANY NOT TO DELIVER TO THE
LENDER THE CASH BUDGETS CONTEMPLATED IN SECTION 7.11 OF THE LOAN AGREEMENT OR
THE WRITTEN REPORTS CONTEMPLATED IN SECTION 7.21 OF THE LOAN AGREEMENT. THE
COMPANY SHALL COMPLY WITH ANY SUCH INSTRUCTION RECEIVED FROM THE LENDER UNTIL
SUCH TIME AS INSTRUCTED TO THE CONTRARY BY THE LENDER. THE COMPANY’S COMPLIANCE
WITH THIS SECTION 2.3 SHALL CONSTITUTE COMPLIANCE WITH SECTIONS 7.11 AND 7.21 OF
THE LOAN AGREEMENT AND THE COMPANY’S FAILURE TO COMPLY WITH THIS SECTION 2.3
SHALL CONSTITUTE AN EVENT OF DEFAULT.


 


2.4          INDENTURE PAYMENTS. THE COMPANY AND THE SUBSIDIARIES HEREBY
COVENANT AND AGREE TO GIVE TO THE LENDER AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF ITS OR THEIR INTENTION TO MAKE ANY INTEREST PAYMENT IN RESPECT
OF THE NOTES (EACH SUCH NOTICE, AN “INDENTURE PAYMENT NOTICE”). FOR THE
AVOIDANCE OF DOUBT, THE REQUIREMENT TO GIVE ANY SUCH INDENTURE PAYMENT NOTICE
SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE REQUIREMENTS SET FORTH IN
SECTION 7.21 OF THE LOAN AGREEMENT.


 


2.5          EFFECTIVENESS. THIS THIRD AMENDED FORBEARANCE AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE FIRST DATE (THE “THIRD AMENDED FORBEARANCE EFFECTIVE
DATE”) ON WHICH EACH OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF
ITS SATISFACTION HAS BEEN DELIVERED TO COUNSEL TO THE LENDER:


 


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE LENDER IN ACCORDANCE WITH
SECTION 6.5 HEREIN, COUNTERPARTS OF THIS THIRD AMENDED FORBEARANCE AGREEMENT
EXECUTED BY EACH OF THE LENDER, THE COMPANY AND EACH OF THE SUBSIDIARIES;


 


(B)           THE LENDER SHALL HAVE RECEIVED THE THIRD AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY, THE
SUBSIDIARIES, THE TRUSTEE AND THE NOTEHOLDERS, HAVING A FORBEARANCE PERIOD (AS
DEFINED THEREIN) (SUBJECT TO


 


5

--------------------------------------------------------------------------------



 


EARLIER TERMINATION UPON THE OCCURRENCE AND CONTINUATION OF A FORBEARANCE
DEFAULT, AS DEFINED THEREIN) THROUGH AND INCLUDING A DATE THAT IS NO EARLIER
THAN OCTOBER 31, 2007, AND SUCH THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT
SHALL OTHERWISE BE SATISFACTORY IN FORM AND SUBSTANCE TO THE LENDER; AND


 


(C)           THE LENDER SHALL HAVE RECEIVED ALL ACCRUED AND UNPAID COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE PAID PURSUANT HERETO
OR THE LOAN AGREEMENT ON OR PRIOR TO THE THIRD AMENDED FORBEARANCE EFFECTIVE
DATE.


 


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS


 


3.1          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND THE
SUBSIDIARIES. TO INDUCE THE LENDER TO ENTER INTO THIS THIRD AMENDED FORBEARANCE
AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY REPRESENTS, WARRANTS
AND COVENANTS TO THE LENDER AS FOLLOWS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE COMPANY AND THE
SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF EXECUTION AND DELIVERY OF
THIS THIRD AMENDED FORBEARANCE AGREEMENT, AND WILL BE ON THE THIRD AMENDED
FORBEARANCE EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH RESPECTIVE DATE (OR, TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE, ON AND AS OF SUCH EARLIER DATE), EXCEPT TO THE EXTENT OF ANY INACCURACY
RESULTING SOLELY FROM THE SPECIFIED DEFAULTS.


 


(B)           EXCEPT FOR THE SPECIFIED DEFAULTS OR AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS IN COMPLIANCE WITH
ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED, AND NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY AND
THE SUBSIDIARIES OF THIS THIRD AMENDED FORBEARANCE AGREEMENT:


 

(I)            ARE WITHIN ITS CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

 

(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

 

(III)          DO NOT AND WILL NOT (A) CONTRAVENE ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
AS APPLICABLE, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR
DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT, (C)
CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF
THE COMPANY OR ANY OF THE SUBSIDIARIES; AND

 

6

--------------------------------------------------------------------------------


 

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE THIRD AMENDED
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH
PRIOR TO THE THIRD AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED
TO THE LENDER AND EACH OF WHICH ON THE THIRD AMENDED FORBEARANCE EFFECTIVE DATE
WILL BE IN FULL FORCE AND EFFECT.

 


(D)           THIS THIRD AMENDED FORBEARANCE AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND EACH OF THE SUBSIDIARIES. EACH OF THIS THIRD
AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND THE
SUBSIDIARIES, ENFORCEABLE AGAINST EACH SUCH PERSON IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.


 


(E)           WITHIN FIVE (5) BUSINESS DAYS AFTER THE THIRD AMENDED FORBEARANCE
EFFECTIVE DATE, THE COMPANY SHALL FILE THIS THIRD AMENDED FORBEARANCE AGREEMENT
AND THE THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON
FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH
8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER.


 


(F)            THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
LENDER UPON ITS OR THEIR BECOMING AWARE OF (I) AN EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT OR AN EVENT OF DEFAULT (AS DEFINED IN THE INDENTURE) UNDER THE
INDENTURE THAT IS NOT A SPECIFIED DEFAULT OR AN EVENT OF DEFAULT RESULTING
SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENT DUE
UNDER THE NOTES ON JULY 15, 2007 OR (II) THE OCCURRENCE OF A FORBEARANCE DEFAULT
(AS DEFINED IN THE THIRD AMENDED NOTEHOLDER FORBEARANCE AGREEMENT).


 


3.2          SURVIVAL. THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS THIRD AMENDED FORBEARANCE AGREEMENT
AND THE THIRD AMENDED FORBEARANCE EFFECTIVE DATE.


 


ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY


 


(A)           IN CONSIDERATION OF, AMONG OTHER THINGS, THE LENDER’S EXECUTION
AND DELIVERY OF THIS THIRD AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY
AND THE SUBSIDIARIES, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS
(COLLECTIVELY, “RELEASORS”), HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR
PROSECUTE AGAINST ANY RELEASEE (AS DEFINED BELOW) AND HEREBY FOREVER WAIVES,
RELEASES AND DISCHARGES TO THE FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE
FROM, ANY AND ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS,
COUNTERCLAIMS, RIGHTS OF SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION,
SUITS, DEBTS, ACCOUNTS, INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND
CONSEQUENTIAL AND PUNITIVE DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS,
SPECIALTIES, COVENANTS, CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS,
EXECUTIONS, COSTS, EXPENSES OR CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”),
THAT SUCH RELEASOR NOW HAS OR HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND,
WHETHER KNOWN OR UNKNOWN, WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER
ARISING AT LAW OR IN EQUITY, AGAINST THE LENDER IN ANY


 


7

--------------------------------------------------------------------------------



 


CAPACITY AND ITS AFFILIATES, SHAREHOLDERS, PARTICIPANTS AND “CONTROLLING
PERSONS” (WITHIN THE MEANING OF THE FEDERAL SECURITIES LAWS), AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH AND ALL OF THE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS, AUDITORS, CONSULTANTS AND OTHER
REPRESENTATIVES OF EACH OF THE FOREGOING (COLLECTIVELY, THE “RELEASEES”), BASED
IN WHOLE OR IN PART ON FACTS WHETHER OR NOT NOW KNOWN, EXISTING ON OR BEFORE THE
THIRD AMENDED FORBEARANCE EFFECTIVE DATE, THAT RELATE TO, ARISE OUT OF OR
OTHERWISE ARE IN CONNECTION WITH (I) ANY ASPECT OF THE BUSINESS, OPERATIONS,
ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER ASPECT OF ANY OF THE COMPANY OR THE
SUBSIDIARIES, (II) ANY ASPECT OF THE DEALINGS OR RELATIONSHIPS BETWEEN OR AMONG
THE COMPANY, THE SUBSIDIARIES AND THEIR RESPECTIVE AFFILIATES, ON THE ONE HAND,
AND THE LENDER, ON THE OTHER HAND, OR (III) ANY OR ALL OF THE LOAN AGREEMENT OR
THE OTHER LOAN DOCUMENTS, OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS
OR OMISSIONS IN CONNECTION THEREWITH; PROVIDED, HOWEVER, THAT THE FOREGOING
SHALL NOT RELEASE THE LENDER FROM ITS EXPRESS OBLIGATIONS UNDER THIS THIRD
AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.
THE RECEIPT BY THE COMPANY OF ANY OF THE REVOLVING LOAN OR OTHER FINANCIAL
ACCOMMODATIONS MADE BY THE LENDER ON OR AFTER THE DATE HEREOF SHALL CONSTITUTE A
RATIFICATION, ADOPTION, AND CONFIRMATION BY THE COMPANY AND THE SUBSIDIARIES OF
THE FOREGOING GENERAL RELEASE OF ALL CLAIMS AGAINST THE RELEASEES WHICH ARE
BASED IN WHOLE OR IN PART ON FACTS, WHETHER OR NOT NOW KNOWN OR UNKNOWN,
EXISTING ON OR PRIOR TO THE DATE OF RECEIPT OF ANY OF THE REVOLVING LOAN OR
OTHER FINANCIAL ACCOMMODATIONS. IN ENTERING INTO THIS THIRD AMENDED FORBEARANCE
AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES CONSULTED WITH, AND HAS BEEN
REPRESENTED BY, LEGAL COUNSEL AND EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY
REPRESENTATIONS, ACTS OR OMISSIONS BY ANY OF THE RELEASEES AND EACH HEREBY
AGREES AND ACKNOWLEDGES THAT THE VALIDITY AND EFFECTIVENESS OF THE RELEASES SET
FORTH HEREIN DO NOT DEPEND IN ANY WAY ON ANY SUCH REPRESENTATIONS, ACTS AND/OR
OMISSIONS OR THE ACCURACY, COMPLETENESS OR VALIDITY HEREOF. THE PROVISIONS OF
THIS ARTICLE 4(A) SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND THE
TERMINATION OF THIS THIRD AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT, THE
OTHER LOAN DOCUMENTS AND PAYMENT IN FULL OF THE OBLIGATIONS.


 


(B)           WITHOUT IN ANY WAY LIMITING THEIR REAFFIRMATIONS AND
ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE COMPANY AND THE
SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS ITS
INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT. EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS THIRD AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


 


ARTICLE V
RATIFICATION OF LIABILITY


 

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations

 

8

--------------------------------------------------------------------------------


 

hereafter arising or incurred pursuant to or in connection with this Third
Amended Forbearance Agreement, the Loan Agreement or any other Loan Document.

 


ARTICLE VI
MISCELLANEOUS


 


6.1          NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER. OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS THIRD AMENDED FORBEARANCE AGREEMENT
SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE,
ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE LENDER UNDER THE LOAN AGREEMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS
THIRD AMENDED FORBEARANCE AGREEMENT PRECLUDE THE LENDER FROM REFUSING TO ENTER
INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT. OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THIS THIRD AMENDED FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH
RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY OF THE SUBSIDIARIES TO COMPLY
WITH ANY COVENANT OR OTHER PROVISION IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR (II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF
DEFAULT.


 


6.2          RATIFICATION AND CONFIRMATION; SURVIVAL. EXCEPT AS EXPRESSLY SET
FORTH IN THIS THIRD AMENDED FORBEARANCE AGREEMENT, THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT
WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SECTIONS 2.2 AND 2.3 SHALL SURVIVE THE TERMINATION OF THIS
THIRD AMENDED FORBEARANCE AGREEMENT.


 


6.3          GOVERNING LAW. THIS THIRD AMENDED FORBEARANCE AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


 


6.4          HEADINGS. THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS THIRD
AMENDED FORBEARANCE AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS THIRD AMENDED
FORBEARANCE AGREEMENT.


 


6.5          COUNTERPARTS. THIS THIRD AMENDED FORBEARANCE AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH, WHEN TAKEN TOGETHER, WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT. THIS THIRD AMENDED FORBEARANCE AGREEMENT MAY BE DELIVERED BY
EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR ELECTRONIC
MAIL.


 


6.6          SEVERABILITY. THE PROVISIONS OF THIS THIRD AMENDED FORBEARANCE
AGREEMENT WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS
HEREOF; PROVIDED THAT IF ANY PROVISION OF THIS THIRD AMENDED FORBEARANCE
AGREEMENT, AS APPLIED TO ANY PARTY OR TO ANY CIRCUMSTANCE, IS JUDICIALLY
DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE PARTIES AGREE
THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION MAY MODIFY THE PROVISION IN
A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO
DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL
THEN BE ENFORCEABLE AND WILL BE ENFORCED.


 


9

--------------------------------------------------------------------------------



 


6.7          AGREEMENT. THIS THIRD AMENDED FORBEARANCE AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT IN THE MANNER SPECIFIED FOR AN AMENDMENT OF OR
MODIFICATION TO THE LOAN AGREEMENT IN SECTION 12.10 OF THE LOAN AGREEMENT.


 


6.8          COSTS; EXPENSES. EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ CAPITAL MANAGEMENT, LLC
AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND EXPENSES (INCLUDING THE
FEES AND EXPENSES OF LEGAL COUNSEL) OF SUCH PERSON INCURRED IN CONNECTION WITH
THE COMPANY AND THE SUBSIDIARIES. THE PROVISIONS OF THIS SECTION 6.8 SHALL
SURVIVE THE TERMINATION OF THIS THIRD AMENDED FORBEARANCE AGREEMENT PROVIDED,
HOWEVER, THAT THE OBLIGATIONS UNDER THIS SECTION 6.8 SHALL TERMINATE UPON THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THE LOAN AGREEMENT.


 


6.9          ASSIGNMENT; BINDING EFFECT. NEITHER THE COMPANY NOR ANY SUBSIDIARY
MAY ASSIGN EITHER THIS THIRD AMENDED FORBEARANCE AGREEMENT OR ANY OF ITS RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER. ALL OF THE TERMS, AGREEMENTS, COVENANTS,
REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS THIRD AMENDED FORBEARANCE
AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY,
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


6.10        AMENDED AGREEMENT. THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE
THAT THE SECOND AMENDED FORBEARANCE AGREEMENT, DATED AS OF SEPTEMBER 12, 2007,
BY AND AMONG THE LENDER, THE COMPANY AND THE SUBSIDIARIES IS AMENDED AND
RESTATED BY THIS THIRD AMENDED FORBEARANCE AGREEMENT.


 


6.11        ENTIRE AGREEMENT. THIS THIRD AMENDED FORBEARANCE AGREEMENT, THE LOAN
AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT, TOGETHER
WITH ANY AND ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO THAT ARE OR HAVE BEEN
DELIVERED PURSUANT THERETO, CONSTITUTE THE ENTIRE AGREEMENT AND UNDERSTANDING OF
THE PARTIES IN RESPECT OF THE SUBJECT MATTER OF THE LOAN AGREEMENT AND SUPERSEDE
ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS BY OR AMONG THE PARTIES,
WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY WITH RESPECT THERETO.


 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amended
Forbearance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

COMPANY

 

 

 

THE WORNICK COMPANY

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

SUBSIDIARIES

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION, L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

THE WORNICK COMPANY RIGHT AWAY
DIVISION

 

 

 

By:

/s/ Jon Geisler

 

 

 

Name: Jon Geisler

 

 

Title: President and CEO

 

 

 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By: GP Total Return, LP, its General Partner
By: GP Total Return, LLC, its General Partner
By: DDJ Capital Management, LLC, Manager

 

 

 

By:

/s/ David J. Breazzano

 

 

 

Name: David J. Breazzano

 

 

Title: President

 

11

--------------------------------------------------------------------------------


 

ANNEX I

 

SPECIFIED DEFAULTS

 

The Events of Default:

 

1.                                       under Section 10.01(a) as a result of
(i) the failure to make the interest payment under the Loan Agreement due on
March 31, 2007 until April 20, 2007 and (ii) the failure to make the interest
payment under the Loan Agreement due on April 30, 2007 until May 2, 2007.

 

2.                                       under Section 10.01(a) as a result of
the failure to make the Annual Commitment Fee payment under the Loan Agreement
due on June 30, 2007 until August 7, 2007.

 

3.                                       under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

 

4.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in Section 6.03 with
respect to any financial statements delivered prior to July 16, 2007 resulting
solely from the failure to characterize amounts owed under the Notes as current
liabilities.

 

5.                                       under Section 10.01(c) based solely
upon the inaccuracy of any representation and warranty in any Draw Request
resulting solely from the occurrence of any of the other Specified Defaults.

 

6.                                       under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
(A) breaches of Sections 4.4(a) (such breach consisting of the failure to
deliver the compliance certificate specified therein in respect of the Company’s
fiscal year ended December 31, 2006) and, in respect of the Company’s fiscal
years ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture and
(B) the Company’s failure to deliver certain quarterly financial statements for
the fiscal quarters ended March 31, 2007 and June 30, 2007.

 

7.                                       under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

 

8.                                       under Section 10.01(r) based solely
upon the occurrence of any of the other Specified Defaults.

 

9.                                       under Section 10.01(b) or (c) based
solely upon the occurrence of the other Specified Defaults.

 

12

--------------------------------------------------------------------------------

 